 

EXHIBIT 10.10

 

Letter Agreement

 

February 24, 2016

Mr. Michael J. Hanson

c/o 18671 Lake Drive E.

Southwest Tech Center A

Minneapolis, MN 55317

 

RE: Amendment #2 to Borrowing Arrangement

 

Dear Mike,

 

This letter confirms our agreement as follows:

 

Michael J. Hanson hereby agrees to amend the final sentence of paragraph (a) of
the “BORROWING AND REPAYMENT” section of the LOC Note to read as follows:
“Cachet Financial Solutions, Inc. agrees to make interest only payments on June
30, 2016, September 30, 2016 and December 31, 2016. The interest only payment is
for interest that accrues on the principal balance from February 1, 2016 to date
of payment. The outstanding principal and accrued interest balance of the Note
shall be due and payable in full on January 31, 2017 (“Maturity Date”).”

 

If you are in agreement with the foregoing, please indicate as much by signing
in the appropriate space below.

 

CACHET FINANCIAL SOLUTIONS, INC.

 

By: /s/ Jeffrey C. Mack       Jeffrey C. Mack, CEO                   AGREED AND
ACCEPTED               /s/ Michael J. Hanson       Michael J. Hanson

 

 

 

 